Citation Nr: 1729786	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right ankle sprain prior to December 19, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle sprain from December 19, 2012, onwards.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2001 and from March 2004 to March 2005.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2011, the Veteran participated in a videoconference hearing with a Veterans Law Judge to discuss, in part, his right ankle disability.  A transcript of the hearing is associated with the claims file.  However, the judge who presided over the hearing is no longer employed at the Board.  In a July 2015 letter, the Veteran was provided with the opportunity to request a new hearing; however, he did not respond to the letter.  Accordingly, the Board will proceed with a decision.  

In May 2012, the Board remanded this appeal for a new VA examination.  After development was completed, the appeal was denied by the Board in October 2015.  In April 2017, the U.S. Court of Appeals for Veterans Claims (the Court) approved a Joint Motion for Partial Remand put forth by the parties.  As a result, the appeal has been returned to the Board for appropriate action.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  During the period prior to December 19, 2012, the Veteran's right ankle sprain was characterized by moderate limitation of motion.

2.  From December 19, 2012, onwards, the Veteran's right ankle disability is characterized by marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for residuals of a right ankle sprain prior to December 19, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  The criteria for a 20 percent rating, but no more, for residuals of a right ankle sprain from December 19, 2012, onwards, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in the Board's view, Correia is no longer applicable to the rating for the Veteran's ankle disability as an increased rating after December 19, 2012, is not dependent upon additional limitation of motion.  Additionally, even though his examinations before that date did not fully address the Correia factors, the Board cannot retest the Veteran many years after an examination has been conducted.  As a current medical opinion estimating his past range of motion measurements would be mere speculation, the Board finds that the previous examinations can still be utilized for rating purposes.  Therefore, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal. 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board previously denied this appeal in October 2015.  As a result of an April 2017 order by the Court approving a Joint Motion for Partial Remand, the appeal has now returned to the Board for further resolution.  In the motion, the Board agreed to reevaluate the evidence and ensure that all pertinent evidence is discussed.  The Board must consider the possibility of other diagnostic codes.  The Board must also explain its reasons to discount a medical opinion if it chooses to do so.  As demonstrated below, the Board has carefully considered all available diagnostic codes and evidence and has provided a detailed rationale in its decision.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is seeking a compensable rating for residuals of a right ankle sprain prior to December 19, 2012, and a rating in excess of 10 percent thereafter.  He is currently rated under 38 C.F.R. § 4.71a, DC 5271 (addressing limitation of motion of the ankle).  

Initially, the Board notes that the Veteran's ankle disability has previously been determined to be most analogous to, and rated under DC 5271, for limitation of motion of the ankle.  The Veteran has not asserted, and VA examinations do not reflect, ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274).  After careful consideration, the Board concurs with the use of DC 5271.  Utilization of DC 5271 does not restrict the Board to strictly considering range of motion measurements.  Rather, DC 5271 permits the Board to evaluate all ankle symptoms that could act to limit the motion of his ankle.  Therefore, the Board finds that DC 5271 is for application.  

In order to warrant a rating for the right ankle based upon limitation of motion, the evidence must show symptoms that are moderate (10 percent) or marked (20 percent).  In order to warrant a rating in excess of 20 percent under a different diagnostic code, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (30 percent under DC 5270).  
See 38 C.F.R. § 4.71a (2016).

Based on the evidence of record, the Board determines that an initial 10 percent rating prior to December 19, 2012 is warranted for moderate symptoms of limitation of motion of the right ankle.

Specifically, when applying for an increased rating in December 2008, the Veteran stated that his ankle swells and becomes painful from prolonged stranding and walking.  He also reported that it was weak and easily overturns and gives way.  During a February 2009 VA examination, he exhibited no evidence of abnormalities or functional impairment.  However, only two months later in April 2009, he reported right ankle pain that was 8/10 on the pain scale.  Additionally, in August 2009, he complained of right ankle instability.  He reported 5 or 6 bad strains and stated that he had sensations of instability occasionally with minor twisting events about twice weekly.  After objective testing, a podiatrist noted ankle laxity.  It was during that same visit that a podiatrist recommended a brace for the instability.  During his May 2011 videoconference hearing, he reported swelling and stiffness with sharp, shooting pain.  He noted that he wore special insoles and an ankle brace to provide support.  

In the Board's view, the Veteran's range of motion can be fairly characterized as "moderate" under DC 5271.  Although the Veteran objectively exhibited a normal ankle during his August 2009 VA examination, his statements as well as his visits to medical practitioners demonstrate that the examination was the exception rather than the rule.  The Board particularly notes that the recommended use of a brace for instability by his podiatrist and his use of special insoles demonstrate that his symptoms were moderately limiting his ability to use his right ankle.

However, the Board determines that a rating in excess of 10 percent is not warranted prior to December 19, 2012.  During a February 2011 doctor's visit, the Veteran reported persistent pain "in particular with strenuous activities."  Specifically, he reported an exacerbation of pain with prolonged periods of strenuous activity, running, and uneven ground.  The physician also observed that his anterior talofibular ligament (ATFL) was painful to palpation.  The Board finds his ability to continue pursuing strenuous activities despite his ankle disability demonstrates that the highest schedular rating under DC 5271 for marked symptoms is not warranted.

Next, based on the results from a VA examination in December 2012, the Board finds that the Veteran is entitled to a rating of 20 percent rating from the date of this examination, December 19, 2012.  During that examination, he reported that his right ankle disability now is manifested by symptoms most of the time, but especially at night.  He reported weakness, stiffness, and throbbing pain.  He noted that even with a minor slip, his ankle collapses.  The examiner observed that there was less movement than usual, weakened movement, and pain on movement.  The examiner also noted localized tenderness or pain on palpation.  The Board concludes that the Veteran's report of near-constant ankle instability and pain more closely approximates "marked" limitation of motion.

However, the Board determines that a rating in excess of 20 percent is not warranted.  To obtain a rating in excess of 20 percent, the Veteran must exhibit ankylosis.  During both VA and private examinations, he has never exhibited objective evidence of ankylosis.  In fact, during his December 2012 VA examination, he exhibited ankle plantar flexion of 30 degrees with pain and ankle dorsiflexion of 10 degrees with pain.  As a person with range of motion by definition cannot have ankylosis, a rating in excess of 20 percent is not warranted.

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07   (1995).  With regards to the period prior to December 19, 2012, the Board carefully considered the functional loss due to pain on movement, incoordination, and weakness.  Considering those criteria in the context of the broad category of "moderate" limitation of motion led the Board to award a compensable rating.  With regards to the period from December 19, 2012, onwards, as a rating in excess of 20 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating. Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right ankle according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of his right ankle disability.  However, the effects of his disabilities have been fully addressed in the schedular rating criteria.  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  This is particularly prominent with DC 5271 that sets out broad categories of "moderate" and "marked" limitation of motion.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  


ORDER

An initial 10 percent rating, but no more, for a right ankle sprain prior to December 19, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating, but no more, for a right ankle sprain from December 19, 2012, onwards, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


